PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,779
Filing Date: 5 Dec 2017
Appellant(s): 3TEMP AB



__________________
Jeffrey S. Melcher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-11, 22 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Beharry et al. (20080041231) in view of Oh (20130344205).
Beharry teaches a process for brewing a beverage in a beverage brewing system (par. 0001), said system comprising;
Flowing water into a water inlet line (par. 0033), 
Measuring a flow rate of the water flowing through the inlet line (par. 0064 fig. 10 ref. 206) using a flow meter (fig. 10 ref. 102) connected to a controller (par. 0064; par. 0033 lines 8-11)
The controller controlling a flow rate of water flowing through the inlet line (par. 0033, 0064) by adjusting a water pump (par. 0064 fig. 10 ref. 104) connected to the inlet line (par. 0064)
measuring a temperature of the water with a temperature sensor (par. 0064 ref. 208) connected to the controller (par. 0064; inlet comprising pump; heater);
after the temperature of the water has been measured (par. 0065 last 6 lines; par. 0067 temp. data of water remaining) flowing the water from the inlet line (par. 0073; volume not met) into and through at least one heating device (par. 0064) providing a constant amount of heat to the flow of water to form a flow of heated water exiting the at least one heating device (par. 0035 desired temperature; par. 0070; predetermined temp.);
measuring a final temperature of the flow of heated water by a further temperature sensor (par. 0064 ref. 110) connected to the controller (par. 0064);
the controller determining a heating flow rate of water through the at least one heating device (par. 0071) to provide a predetermined temperature of the flow of heated water based on a temperature reading from the inlet temperature sensor (par. 0064) and the constant amount of heat provided by the at least one heating device (par. 0071);
the controller adjusting the flow rate of the water through the inlet line to adjust (par. 0033; 0064; par. 0071) to adjust the flow rate of the flow of water through the at least one heating device (par. 0064 par. 0071) to the heating flow rate that provides the predetermined temperature of the flow of heated water (par. 0071),
brewing the beverage with the flow of heated water (par. 0035), and dispensing the beverage from the system (par. 0035).
Beharry teaches automatic control of beverage brewers for the purpose of improving on the difficulty of controlling water temperature during brewing.  Thus one of ordinary skill in the art would have been motivated to look to the art of controlled temperature feedback of beverage brewers as further taught by Oh.
Beharry teaches a temperature sensor for providing temperature data of the liquid prior to a brewing operation (par. 0064; brewing liquid stored in) and further teaches detecting the temperature of the water prior to heating such that the controller may rely on temperature data of the liquid to set the control parameters including the required degree of heating (par. 0065).
Thus since Beharry recognizes a temperature sensor for providing the initial water temperature prior to heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange, separate or further provide a temperature sensor on the inlet line for attaining temperature of the water flowing through the inlet line as taught by Oh (par. 0064) for its art recognized and Appellant’s intended purpose of providing first and second temperature sensors as taught by both such that the controller may monitor the temperatures at the inlet and the outlet through the first and second temperature sensors.  The advantage being providing the same solution to improving on the difficulty of controlling water temperature during brewing, specifically since the controller may adjust the speed of the pump to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature as taught by both.
The power supply to said at least one water heating device is maintained at a substantially constant level (par. 0054; within constant range; par. 0064 not necessary to change).
The controller determines said predetermined temperature by calculating (par. 0071, 0059) the flow rate of water resulting in said predetermined temperature (par. 0071, 0072).
Wherein at least one of the following settings is selected ii)    a plurality of brewing cycles are performed at different temperatures (par. 0073; correct temp added water; par. 0074; including 100C steam purge).
The water inlet line is in communication with a pressurized or non-pressurized water source (par. 0033).
A container is connected upstream to said water inlet line (par. 0033 ref. 12 storage reservoir).
The brewing substance is coffee (par. 0001).
With respect to claim 7 and 37, though silent to teaching a numerical temperature value, Beharry does teach brewing at predetermined temperatures which control the operation of the coffee brewing process for providing liquid exiting the heater at the desired target temperatures for brewing (par. 0065), where Oh teaches brewing temperatures in the range of 185F to about 205F. 
Thus since both teach brewing coffee at predetermined known brewing temperatures to achieve a same brewed beverage, since Beharry recognizes maintaining and controlling specific brewing water temperature to achieve a defined target temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Beharry and Oh and provide predetermined temperature ranges from about 80C (176F) to about 96°C (204.8) thus providing ideal brewing temperatures and more specifically controller adjusted temperature specific to user taste since “lower brewing temperatures may result in more sour coffee taste, while higher brewing temperature may result in more bitter taste” (par. 0040).
With respect to claim 24, the controller controlling a flow rate of the water flowing through the inlet line by adjusting the water pump connected to the inlet line (fig. 10 ref. 10).
Though silent to a desired degree of the flow rate of the water fluctuates at most up to 1 % from a calculated set-point.  It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught constant flow rate as taught by Beharry for its art recognized purpose of providing adequate time for the flow to achieve the desired heated target temperature prior to exiting the heater as taught.  
It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught small difference in target temperature (par. 0071) thus achieving the desired target temperature with minor fluctuation of flow rate as taught by Beharry in the instance only small difference in temperature occur and achieve the desired heated target temperature prior to exiting the heater as taught.  
Wherein the measured final temperature of the heated water by the further temperature sensor is different from the predetermined temperature in a first brewing process (any step par. 0071) and the controller for a subsequent brewing process calculating a new flow rate of water (par. 0071 loop; next step of process) so that the final temperature of the heated water for the subsequent brewing process matches the predetermined temperature (par. 0071).
With respect to claim 27, a process for brewing a beverage in a beverage brewing system comprising:
Flowing water into a water inlet line (par. 0033), 
Measuring a flow rate of the water flowing through the inlet line (par. 0064 fig. 10 ref. 206) using a flow meter (fig. 10 ref. 102) connected to a controller (par. 0064; par. 0033 lines 8-11)
The controller controlling a flow rate of water flowing through the inlet line (par. 0033, 0064) by adjusting a water pump (par. 0064 fig. 10 ref. 104) connected to the inlet line (par. 0064)
measuring a temperature of the water with a temperature sensor (par. 0064 ref. 208) connected to the controller (par. 0064; inlet comprising pump; heater);
after the temperature of the water has been measured (par. 0065 last 6 lines; par. 0067 temp. data of water remaining), flowing the water from the inlet line (par. 0073; volume not met) into and through at least one heating device (par. 0064) providing a constant amount of heat to the flow of water to form heated water (par. 0035 desired temperature; par. 0070; predetermined temp.)
transferring the heated water to a water dispenser (par. 0037 fluid flow path fig. 10 ref. 111; par. 0043; outlet, tubing carry liquid).
measuring a final temperature of the heated water in the water dispenser (par. 0071 ref. 111) by a further temperature sensor (par. 0064 ref. 110) connected to the controller (par. 0064);
the controller determining a heating flow rate of water through the at least one heating device (par. 0071) to provide a predetermined temperature of the flow of heated water in the dispenser based on a temperature reading from the inlet temperature sensor (par. 0064) and the constant amount of heat provided by the at least one heating device (par. 0071);
the controller adjusting the flow rate of the water through the inlet line to adjust (par. 0033; 0064; par. 0071) to adjust the flow rate of the flow of water through the at least one heating device (par. 0064 par. 0071) to the heating flow rate that provides the predetermined temperature of the heated water in the water dispenser (par. 0071),
dispensing onto a beverage substance to form a beverage (par. 0035).
Though silent to a desired degree of the flow rate of the water fluctuates at most up to 1 % from a calculated set-point.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a numerical value relative the taught constant flow rate as taught by Beharry for its art recognized purpose of providing adequate time for the flow to achieve the desired heated target temperature prior to exiting the heater as taught.  
It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught small difference in target temperature (par. 0071) thus achieving the desired target temperature with minor fluctuation of flow rate as taught by Beharry in the instance only small difference in temperature occur and achieve the desired heated target temperature prior to exiting the heater as taught.  
The measured final temperature of the heated water by the further temperature sensor is different from the predetermined temperature in a first brewing process and the controller for a subsequent brewing process calculating a new flow rate of water so that the final temperature of the heated water for the subsequent brewing process matches the predetermined temperature (par. 0071).
Selecting a preprogrammed recipe or setting in the controller (par. 0065).
Wherein the final temperature of the water is reduced and such change in temperature is received by the controller (par. 0071 temp less than target), and the controller recalculating the heating flow rate and adjusting the flow water to the recalculated heating flow rate to maintain the predetermined temperature (par. 0071).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the pre-wetting step as taught by Oh into the method of Beharry thus further providing the advantage of soaking the beverage medium such as coffee grind using common methods which are commonly referred to in the coffee industry as "pre-infusion" or "pre-wetting" the coffee grind to get the coffee grind to receive water.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a desired volume of liquid such as 1-15% for pre wetting for its art recognized purpose of providing an adequate amount of water such that pre wetting the coffee grind allows the coffee grind to absorb water and swell in size and release carbon dioxide to open paths for the hot water later poured into the coffee grind to more easily penetrate and extract the coffee flavors from the coffee grind as taught by Oh (par. 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a first heating device and a second heating device connected in series (par. 0033) as taught by Oh in the heater method of Beharry thus providing two distinct areas for heating which achieves the advantage of providing one hotter than the other and reducing the time required to heat the water in the second section to a desired temperature as taught by Oh (par. 0038).
Since both teach brewing cartridges, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach the brewer comprising a reader input device, such as with respect to claim 35 a bar code reader, connected to the controller as taught by Oh (par. 0071; bar code reader) thus preventing brewing with unauthorized cartridges as further taught by Oh (par. 0072) or for tracking inventory data as further taught.
With respect to claim 36, the controller determines the heating flow rate of water by consulting a look-up table, where the look up table is taken with respect to par. 0036 relative measurements compared to stored temperature within the controller to determine, over or under heating, with respect to par. 0052 “watt density” and stored comparison table 1, and/or par. 0061 stored control logic instruction, routine program elements and par. 0065 relative amount or kind.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beharry et al. (20080041231) in view of Oh (20130344205) and Lassota (20030003208).
Beharry and Oh are taken as above.  
Though silent to a water inlet valve, Beharry does teach adjusting the flow rate of the brewing liquid with different mechanisms which aren’t limited in structure but by purpose and thus one of ordinary skill in the art would have been motivated to look to the art of variable size orifices for its art recognized purpose of varying flow of brewing liquid (par. 0071).
Lassota teaches a beverage brewer comprising adjustable valves for varying the flow of the liquid including providing size adjustable valves which change in size (par. 0041) or any type of controllable valve that can be adjusted in size (par. 0047).
Thus since both teach controller controlled brewing, since both teach the controller receiving signals for achieving the finally desired flow rate (par. 0047) and since both recognize different mechanisms for controlling flow rate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the size adjustable valve as taught by Lassota (par. 0047) as the variable size orifice mechanism as taught by Beharry (par. 0071 last 4 lines) since other mechanisms are known and can be used to achieve the liquid flow rate as taught by Beharry such as size adjustable valves and achieving a same desired control and automated adjustment of liquid flow rate to achieve the desired liquid temperature and flow as taught by both.

(2) Response to Argument
With respect to Appellant’s urging that Beharry is silent to a controller that determines a water flow rate through a constant heat heater to provide a desired final brewing temperature of the water based on an input temperature of the water and the constant heat, it is initially noted Beharry explicitly teaches a controller at par. 0064, that determines a water flow rate (par. 0064; flow meter) through a constant heat heater (par. 0072; “power of the heating element is usually not changed… if at all”) since controlling the flow rate is a much more precise and responsive manner than the power of the heating element (par. 0072) to provide a desired final brewing temperature of the water (par. 0065; target temperature for the brewing liquid exiting the heater) based on an input temperature of the water (par. 0064; liquid stored in the heater) and the constant heat (par. 0072).
Importantly Beharry teaches a final target temperature of the liquid achieved as a result of a same constant heat.  The initial water temperature is the variable which directly effects the magnitude of heating, given that the final target temperature is predetermined and the power of the heater is not changed, i.e. remains constant.  For example, where the final target temperature is 100F, Appellant’s claims and Beharry rely on the same principal that a 1st liquid at an initial temperature of 40F would require a greater magnitude of heating than a 2nd liquid at a pre-heating temperature of 70F.  Beharry teaches this difference in initial temperature is accounted for by varying the residence time of the liquid in the heater.  Beharry teaches the residence time in the heater is controlled by varying the flow rate because varying the flow rate “is a much more precise and responsive manner than the power of the heating element” (par. 0072).
 More specifically, Beharry recognizes sensing the temperature of the water prior to heating.  Thus with respect to Appellant’s urging Beharry is silent to sensing the temperature in an inlet line, importantly whether in the inlet line or as taught by Beharry sensing the liquid temperature stored, Beharry recognizes and teaches obtaining temperature data of the liquid prior to heating, 
Thus, with respect to Appellant’s urging on page 6 of the Appeal Brief, that the claimed invention, the final brewing temperature of the water is not adjusted by adjusting the amount of heat, but rather by knowing the inlet temperature of the water and the controller determining a flow rate of the water through the constant-heat heater that will provide the desired brewing temperature of the water.  
Though silent to “the inlet temperature” as urged by Appellant, the claimed inlet temperature is an initial temperature of the liquid prior to any heating.  Beharry teaches the same urged final brewing temperature of the water is not adjusted by adjusting the amount of heat, but rather by knowing the initial temperature of the water and the controller determining a flow rate of the water through the constant-heat heater that will provide the desired brewing temperature of the water.  
With respect to Appellant urging directed to the examiners argument that the temperature sensor measures the water temperature before the heater, importantly the examiner is not relying on Beharry for the teaching of “before the heater” but for the teaching of “before heating”, i.e. the initial water temperature before heating (par. 0064; “brewing liquid stored”).
Though Beharry does not explicitly teach the importance of knowing the initial water temperature, Beharry positively determines the initial water temperature in order to achieve the recognized teaching of varying the flow rate to achieve the target temperature using constant heat of the heater with changes in the brewing liquid flow rate controlling the brewing liquid temperature (par. 0072).
Importantly with respect to Appellant’s urging the prior art is silent to the claimed water inlet temperature sensor, Oh teaches such (par. 0064).  Specifically at par. 0064, Oh teaches a controller 416 communicably coupled to the pump 404, switch 414, flow meter 420, heater 412, and the first and second temperature sensors 409 and 411 (par. 0064).  Oh teaches a same controller as Beharry which monitors the initial temperature before heating, where Oh further teaches a water inlet temperature sensor which the controller may monitor.  Oh recognizes and teaches the same principal where the initial water temperature directly effects the magnitude of required heating to arrive at the predetermined target temperature.  Specifically, colder water may take additional time to heat the water through the tube heater 412 to a desired temperature at the outlet 415.  Oh teaches a same controller to reduce the flow rate of the water through the tube heater 412 to allow the tube heater 412 additional time to heat the water.  Conversely, the controller may increase the flow rate so that the water through the tube heater 412 has less time to heat the water to compensate for the higher inlet water temperature so that the outlet water temperature is at the desired temperature. 
Oh further teaches “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature”.
With respect to Appellant’s urging Beharry cannot be interpreted to include a controller that uses the inlet water temperature, importantly Beharry does teach a controller that uses the initial water temperature.  Thus with respect to Appellant’s urging the reference individually, Beharry teaches by knowing the temperature the water before the heater, a controller that uses the initial water temperature in combination with a constant heat heater to determine a water flow rate through the heater to determine a final brewing temperature.  
Oh clearly teaches at figure 11 ref. 413 a same claimed temperature sensor “measuring a temperature of the water flowing through the inlet line using an inlet temperature sensor connected to the controller; after the temperature of the water flowing through the inlet line has been measured, flowing the water from the inlet line into and through at least one heating device” for its same claimed purpose and as taught by Beharry providing temperature specific data and also measuring and controlling the flow rate of the water through the inlet.
Thus with respect to Appellant’s urging Beharry cannot be interpreted to include a controller that uses the inlet water temperature, importantly Beharry does teach a controller that uses the initial water temperature, where Oh teaches a temperature sensor separate from the heater where “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature” (par. 0074).
In addition with respect to the combination of Beharry and Oh, there is a finite number of options for measuring the temperature prior to heating which result in the same effect as taught by both Beharry and Oh.  Namely, there are two options for detecting the initial water temperature prior to heating.  Either before the heater or within the heater.  In both instances, and as taught by the prior art resulting in the same result, by determining the initial water temperature in order to achieve the recognized teaching of varying the flow rate to achieve the target temperature using constant heat of the heater with changes in the brewing liquid flow rate controlling the brewing liquid temperature (par. 0072) as taught by Beharry and “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature” as taught by Oh.
With respect to Appellant’s urging at page 12, and Beharry teaching varying the power of the heating element, importantly Beharry teaches such as an alternative and more specifically teaches a preferred embodiment where “power of the heating element is usually not changed… if at all” (par. 0072) since controlling the flow rate is a much more precise and responsive manner than the power of the heating element (par. 0072) to provide a desired final brewing temperature of the water (par. 0065; target temperature for the brewing liquid exiting the heater) based on an input temperature of the water (par. 0064; liquid stored in the heater) and the constant heat (par. 0072).
With respect to the teaching of the brewing liquid being relatively cold at par. 0065 of Beharry is not relied upon to teach an inlet temperature, but to further the teaching of Beharry relative to “brewing liquid stored in” (par. 0064) and recognizing the varying of temperature of the liquid prior to heating and the need to provide temperature data prior to heating to achieve the recognized teaching of varying the flow rate to achieve the target temperature using constant heat of the heater with changes in the brewing liquid flow rate controlling the brewing liquid temperature (par. 0072) or more specifically as taught by Oh the same principal where the initial water temperature directly effects the magnitude of required heating to arrive at the predetermined target temperature.  Specifically, colder water may take additional time to heat the water through the tube heater 412 to a desired temperature at the outlet 415.  Oh teaches a same controller to reduce the flow rate of the water through the tube heater 412 to allow the tube heater 412 additional time to heat the water.  Conversely, the controller may increase the flow rate so that the water through the tube heater 412 has less time to heat the water to compensate for the higher inlet water temperature so that the outlet water temperature is at the desired temperature and “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature”.
With respect to Appellant’s urging directed to a same controller, importantly though silent to the temperature sensor in the inlet line as taught by Oh, the controller in both references rely on the same initial liquid temperature, i.e. liquid temperature prior to heating.  Specifically, Beharry teaches the controller determining a heating flow rate of water through the at least one heating device to provide a predetermined temperature of the flow of heated water based on a temperature reading from the initial temperature sensor and the constant amount of heat provided by the at least one heating device for its art recognized purpose of adjusting the flow rate of the water through the at least one heating device to the heating flow rate that provides the predetermined temperature of the flow of heated water.
Importantly Beharry teaches a same controller “varying the flow rate is used as the primary control because the flow rate can be controlled in a much more precise and responsive manner than the power of the heating element” (par. 0072).
With respect to Appellant’s urging Beharry merely provides “guessing”, Beharry teaches a same controller “to monitor and control the brewing process” and more specifically specific “programming language” and “logic” to cause a specific function or action (par. 0062) relative flow rate since “the power of the heating is usually not changed much, if it all.  Rather, it usually stays at a relatively high level, with changes in brewing liquid flow rate controlling the brewing liquid temperature” (par. 0072).
With respect to Appellant’s urging Beharry cannot precisely control brewing temperature due to not measuring the temperature of the water added.  It is initially noted the inlet water temperature provides the same initial temperature information as desired by Beharry (par. 0065 last 10 lines) for the art recognized purpose of setting control parameters.  Heating of the liquid is after the first measured temperature as claimed and it is the target water temperature which is after heating which is essential as taught by the prior art.  Beharry does positively teach recognizing an initial temperature of the water prior to heating though silent to within the inlet as taught by Oh for its art recognized purpose of achieving the predetermined target temperature prior to exiting the heater.
With respect to Appellant’s urging Beharry is silent to the controller specific to an inlet temperature sensor, both Beharry and Oh teach a same controller which receives liquid temperature sensor reading prior to heating.  Both Beharry and Oh teach a same controller using a same information for the same purpose of the advantage being providing the same solution to improving on the difficulty of controlling water temperature during brewing.  Both teach the same controller which adjust the speed of the pump to control the flow rate as a function of the initial water temperature so that the outlet water temperature may be the target water temperature as taught by both.
The location of the sensing of the liquid temperature does not provide a different effect relative prior to heating or require a different controller function as the same information is relied upon to achieve Appellant’s same claimed predetermined temperature and since as taught by Oh “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature”.
With respect to Appellant’s urging at page 14, and Beharry teaching secondary controls, importantly Beharry teaches such as alternatives and more specifically teaches a preferred embodiment where “power of the heating element is usually not changed… if at all” (par. 0072) since controlling the flow rate is a much more precise and responsive manner than the power of the heating element (par. 0072) to provide a desired final brewing temperature of the water (par. 0065; target temperature for the brewing liquid exiting the heater) based on an input temperature of the water (par. 0064; liquid stored in the heater) and the constant heat (par. 0072).
With respect to Appellant’s urging of unexpected results due to an inlet temperature sensor.  Importantly it is initially noted Oh teaches Appellant’s same claimed inlet temperature sensor.  In addition, and as taught by the prior art by knowing the temperature of the liquid automatic control of flow rate relative constant heater power can be provided.  Thus the prior art teach a same controller using a same information for the same purpose of the advantage being providing the same solution to improving on the difficulty of controlling water temperature during brewing.  Both teach the same controller which adjust the speed of the pump to control the flow rate as a function of the initial water temperature so that the outlet water temperature may be the target water temperature as taught by both.
Further with respect to Appellant’s urging directed to the combination of Beharry and Oh would result in a different method.  The Office disagrees and maintains that one of ordinary skill in the art would recognize the combination of teachings for the same purpose of controlling beverage temperature in combination with flow.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case to achieve the same improving on the difficulty of controlling water temperature during brewing, specifically since the controller may adjust the speed of the pump to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature as taught by both.
Oh teaches the same principal where the initial water temperature directly effects the magnitude of required heating to arrive at the predetermined target temperature.  Specifically, colder water may take additional time to heat the water through the tube heater 412 to a desired temperature at the outlet 415.  Oh teaches a same controller to reduce the flow rate of the water through the tube heater 412 to allow the tube heater 412 additional time to heat the water.  Conversely, the controller may increase the flow rate so that the water through the tube heater 412 has less time to heat the water to compensate for the higher inlet water temperature so that the outlet water temperature is at the desired temperature. 
Oh specifically teaches “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature”.
With respect to Appellant’s urging directed to temperature fluctuation, it is noted the claimed 1% is claimed relative flow rate.  However though silent to “at most up to 1%”, importantly Beharry teaches a same controller “to monitor and control the brewing process” and more specifically specific “programming language” and “logic” to cause a specific function or action (par. 0062) relative flow rate since “the power of the heating is usually not changed much, if it all.  Rather, it usually stays at a relatively high level, with changes in brewing liquid flow rate controlling the brewing liquid temperature” (par. 0072).
Though silent to a desired degree of the flow rate of the water fluctuates at most up to 1 % from a calculated set-point.  It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught constant flow rate as taught by Beharry for its art recognized purpose of providing adequate time for the flow to achieve the desired heated target temperature prior to exiting the heater as taught.  
It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught small difference in target temperature (par. 0071) thus achieving the desired target temperature with minor fluctuation of flow rate as taught by Beharry in the instance only small difference in temperature occur and achieve the desired heated target temperature prior to exiting the heater as taught.  
With respect to Appellant’s urging directed to claim 36, it is initially noted Appellant’s urging are not directed to the look-up table itself but with respect to Beharry being silent to the claimed inlet temperature, which as noted above Oh is relied to teach such.  Importantly Beharry does positively teach controlling the heating flow rate and more specifically a controller at par. 0064, that determines a water flow rate (par. 0064; flow meter) through a constant heat heater (par. 0072; “power of the heating element is usually not changed… if at all”) since controlling the flow rate is a much more precise and responsive manner than the power of the heating element (par. 0072) to provide a desired final brewing temperature of the water (par. 0065; target temperature for the brewing liquid exiting the heater) based on an input temperature of the water (par. 0064; liquid stored in the heater) and the constant heat (par. 0072) where Oh teaches “the controller may adjust the speed of the pump 404 to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature”.
With respect to claim 23 and Appellant’s urging Lassota requires adjusting the power to the heater, it is initially noted and in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208.  
In the instant case Lassota is relied upon to incorporate the size adjustable valve as taught by Lassota (par. 0047) as the variable size orifice mechanism as taught by Beharry (par. 0071 last 4 lines) since other mechanisms are known and can be used to achieve the liquid flow rate as taught by Beharry such as size adjustable valves and achieving a same desired control and automated adjustment of liquid flow rate to achieve the desired liquid temperature and flow as taught by both.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN N LEFF/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.